ORDER
PER CURIAM.
Robert Maixner (Movant) appeals from the judgment denying his amended Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his motion because his counsel was ineffective in that he did not adequately investigate and coerced Movant into pleading guilty. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The judgment of the trial court is affirmed. Rule 84.16(b).